Case 2:18-cv-00809-PAM-MRM Document 105 Filed 12/27/19 Page 1 of 1 PageID 1951



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FT. MYERS DIVISION

 Henry Losch a.k.a. John Losch,                       Case No. 2:18cv809-FtM-PAM-MRM

                              Plaintiff,

 v.                                                                                 ORDER

 Nationstar Mortgage LLC, Experian
 Information Solutions, Inc.,

                           Defendants.
           ___________________________________________________________

          This matter is before the Court on the parties’ Motions for Leave to File Excess

 Pages. (Docket Nos. 100, 103.) Although the Court will allow the filings in this instance,

 in the future the parties should contact the Court before filing motions that exceed the page

 limit.

          Accordingly, IT IS HEREBY ORDERED that the Motions to File Excess Pages

 (Docket Nos. 100, 103) are GRANTED.



 Dated: December 27, 2019
                                                          s/ Paul A. Magnuson
                                                          Paul A. Magnuson
                                                          United States District Court Judge
